Citation Nr: 1828710	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  07-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for bilateral heel spurs, arthritis, plantar fasciitis, pes planus, and bursitis, claimed as bilateral foot condition, in excess of 20 percent from July 1, 1997 to August 24, 2015, and in excess of 50 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine.

3.  Entitlement to a compensable disability rating for residuals, fracture of left fibula.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1997.

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2006 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In September 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  This case was previously before the Board in December 2011 and February 2017.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that a March 2018 letter was sent to the Veteran informing him that the VLJ who conducted his September 2011 hearing was no longer before the Board and that the Veteran had the option of requesting a new hearing.  No reply was heard from the Veteran within 30 days.  Additionally, the Board notes that the VLJ who conducted the September 2011 hearing IS still at the Board, so the letter was sent in error and adjudicating his claim is not prejudicial.

An August 2016 rating decision increased the rating for the Veteran's bilateral foot condition from 20 percent to 50 percent, effective August 22, 2016.  A November 2017 rating decision changed the effective date to August 24, 2015.  As this does not constitute a full grant, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2017 remand, the Board ordered the RO to schedule the Veteran for examinations to evaluate his service-connected bilateral foot, lumbar spine, and left fibula disabilities.  In a September 2017 online document, the Veteran contacted the RO and told them that he could not make his September 2017 VA examination.  The RO cancelled his examination under "Veteran Refused Exam."  From the online document, the Board is unable to determine if the Veteran was unable to attend ALL future VA examinations, or just the one scheduled in September 2017.  The VA online document is not adequately detailed to determine if the Veteran is completely unavailable.  The Board notes that the Veteran was able to attend his prior VA examination in August 2016.  As his claims involve increased ratings, a determination as to the current severity of his service-connected disabilities is essential.  As a result, new VA examinations are necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral foot, lumbar spine, and left fibula disabilities.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning these claims.

2. Afford the Veteran a VA medical examination to determine the severity of his service-connected bilateral foot, lumbar spine, and left fibula disabilities. The claims file must be reviewed by the examiner.  The most up-to-date Disability Benefits Questionnaires must be employed, and all opinions and conclusions must be supported by a rationale.  

The examiner is asked to describe whether pain significantly limits the Veteran's functional ability during flare-ups.  All limitation of motion and limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

Concerning the Veteran's DDD of the lumbar spine and left fibula disabilities:

The joints should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite joint.

Additionally, the examiner should specifically address whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner must then render an opinion concerning the effect of the Veteran's service-connected disabilities on his ordinary activity and his ability to procure and maintain employment.

3. Then, readjudicate the Veteran's claims.  If the determination of any claim remains unfavorable, furnish him and his representative with a Supplemental Statement of the Case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




